January 14, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
          KAREN O’BANNION AND RAY O’BANNION, Appellants

NO. 14-13-01130-CV                          V.

         WENDY GEBHARDT AND TODD VANHANDEL, Appellees
                ________________________________

     Today the Court heard appellants’ motion to dismiss the appeal from the
judgment signed by the court below on September 17, 2013. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellants, Karen O’Bannion and Ray O’Bannion.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.